Citation Nr: 0613526	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a head injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to October 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2005.  

In August 2005, the Board remanded this matter to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have suffered a head injury 
or exhibited related manifestations in service or for many 
years thereafter.  

2.  The veteran currently is not shown to have head injury 
residuals that are due to any event or incident of his period 
of active service.  





CONCLUSION OF LAW

The veteran is not shown to have residual head disability due 
to disease or injury that was incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and the implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2002 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  As indicated, the RO has taken 
all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issue addressed on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  

Further attempts to obtain additional evidence would be 
unavailing.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Factual Background

A careful review of the service medical records from November 
1970 shows that the veteran was seen sleepwalking by another 
shipmate.  It was noted that the veteran had a history of 
repeated sleepwalking since entering the Navy.  It was noted 
that, on one occasion, the veteran fell from the top of a 
two-bunk rack to the floor.  

The October 1970 discharge examination is negative for any 
complaints of, or treatment for, a head injury or residuals 
attributable thereto.  

At the October 1977 VA examination, the veteran indicated 
that he fell out of his bunk and started sleepwalking at that 
time.  No findings pertaining to a head injury were noted.  

In statements submitted in May 2002, the veteran stated that 
he had outpatient treatment at the West Haven VAMC in 1977 or 
1978.  He stated that, during service, he fell off the top 
bunk onto cement floor and suffered injuries, and was given 
medication for depression.  

At the June 2005 hearing, the veteran testified in relevant 
part that he was sleepwalking in September 1970 and fell from 
the top bunk rack to the floor.  He stated that he believed 
that he suffered injuries to his head.  

The VA records dated January 2003 through January 2005 show 
no treatment for a head injury or related disability.  

In a letter dated in June 2005, a VAMC Medical Information 
Section correspondence clerk noted that there were no records 
on file from 1975 for the veteran.

In a letter dated in September 2005, it was noted that there 
were no records on file for the veteran dating from 1977 to 
1978 at the VAMC.  


Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The service records do show that, in September 1970, while 
sleepwalking, the veteran fell from the top of a two-bunk 
rack to the floor.  

However, the service medical records are negative for any 
complaints, findings or treatment for a head injury or 
residuals thereof.  

Furthermore, the post-service evidence of record does not 
show that the veteran has any residual disability that is due 
to a head injury of any sort.  

Service connection cannot be granted for a disability that is 
not currently manifested; see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for the residuals of a head injury.  

A VA examination has not been provided in this case because 
the evidence of record shows that the veteran did not suffer 
an injury to his head in service or for many years.  

VA regulations provide that VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate that 
claim.  The Board finds that the circumstances of this case 
are such that further assistance would be futile.  See 38 
C.F.R. § 3.159(c)(4) and (d).  

In summary, as there is no competent evidence of a head 
injury or residuals of such an injury in service, and a lack 
of evidence of treatment or current diagnosis, service 
connection is not warranted.  See 38 C.F.R. § 3.303.  

The Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. at 520; Charles v. Principi, 16 
Vet. App. at 374-75; cf. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and based upon the 
evidence of record, there is no basis upon which to grant the 
veteran's claim; therefore, the appeal must be denied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for the 
residuals of a head injury.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  



ORDER

Service connection for the residuals of a head injury is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


